Matter of Ronnie B. v Charlene G. (2016 NY Slip Op 03109)





Matter of Ronnie B. v Charlene G.


2016 NY Slip Op 03109


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


919

[*1]In re Ronnie B., Petitioner-Respondent, —
vCharlene G., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Andrew J. Baer, New York, for respondent.

Order, Family Court, New York County (Tamara Schwartz, Referee), entered on or about April 30, 2015, which denied respondent's motion to dismiss the family offense petition for failure to state a cause of action, unanimously modified, on the law, to grant the motion as to the allegation that respondent telephoned and sent threatening text messages to the paternal grandmother, and otherwise affirmed, without costs.
The referee correctly denied respondent's motion to dismiss the petition to the extent it alleges that, on a specified date, respondent telephoned repeatedly, making threats of physical harm to petitioner and his family, since that allegation states a cause of action for harassment in the first or second degree (see Penal Law §§ 240.25; 240.26; Matter of Pamela N. v Neil N., 93 AD3d 1107 [3d Dept 2012]; see also Matter of Little v Renz, 90 AD3d 757 [2d Dept 2011]). However, the allegation that respondent telephoned and sent threatening text messages to the paternal grandmother fails to state a cause of action for a family offense because those alleged actions were not directed at petitioner or the children (see Matter of Janet GG. v Robert GG., 88 AD3d 1204 [3d Dept 2011], lv denied 18 NY3d 803 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK